Citation Nr: 1042341	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in January 2007, a statement of the 
case was issued in January 2008, and a substantive appeal was 
received in February 2008.

Although a Board hearing was requested in January 2007 and 
February 2008, the Veteran failed to report for her scheduled 
October 2010 hearing.

The Veteran's April 2005 claim specifically states that she is 
seeking entitlement to service connection for depression and 
anxiety.  Although a claimant may describe only particular mental 
disorders in a service connection claim, the claim should not 
necessarily be limited to those disorders.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction her mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that claims for service connection for posttraumatic stress 
disorder (PTSD) encompass claims for service connection for all 
current psychiatric disabilities that arise from the same 
symptoms).  The Board notes that the record shows that the 
Veteran has been assessed with a range of acquired psychiatric 
disabilities, including anxiety disorder, panic disorder, 
depressive disorder, and bipolar disorder (provisional).  
Therefore, the Board has described the underlying issue as one of 
entitlement to service connection for an acquired psychiatric 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran contends that she is entitled to 
service connection for an acquired psychiatric disability.  
Briefly, the Veteran maintains that her disability is related to 
a personal assault she experienced while in service.  Although 
the Veteran has not specifically filed a claim for PTSD, the 
Board believes that 38 C.F.R. § 3.304(f)(4) should be considered 
and addressed, since the Veteran contends that an in-service 
personal assault occurred.

Regrettably, the record as it currently stands is inadequate for 
the purpose of rendering a fully informed decision.  In such 
circumstances, a remand to the AMC/RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 
90, 92-93 (1990).  The Board finds that additional development is 
necessary prior to final appellate review.

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that in 
cases of an in-service personal assault evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Id.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Id.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing her or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  Id.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  
Id.; see also M21-1MR IV.ii.1.D.14 and 15.

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess the nature and etiology of her 
claimed acquired psychiatric disability.  In this regard, VA has 
a duty to assist claimants in the development of facts pertinent 
to their claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that a remand is appropriate when an examination report 
is inadequate); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

In addition, the Board notes that although the Veteran's service 
treatment records have already been requested by the RO, all 
service treatment records may not be associated with the claims 
file.  In this regard, the Board notes that the Veteran was 
assessed with situational anxiety in August 1976.  As a result, 
the Veteran was scheduled for a mental health appointment; 
however the she cancelled her appointment.  The consultation 
sheet states that the Veteran would contact mental health clinic 
for an appointment later on.  Therefore, the Board finds that the 
record is unclear as to whether all mental health treatment 
records have been requested and associated with the claims file.  
Thus, in order to more fully address the Veteran's contentions, 
the Board believes it appropriate to request and obtain any 
mental health records from service.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the Board notes that the Veteran's service personnel 
records are not associated with the claims file.  Given that the 
Veteran's behavior during service is relevant to her claim for 
service connection for a psychiatric disability, these records 
are relevant to the claim and should be specifically requested.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Moore v. 
Shinseki, 555 F.3d 1369, 1374 (Fed.Cir.2009).  Therefore, the 
Board believes it appropriate to request the Veteran's service 
personnel records in order to afford the Veteran every 
consideration with her appeal.

Lastly, the Board notes that the most recent VA outpatient 
treatment record is from December 2007.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with her appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran 
with notice regarding the information and 
evidence that is necessary to substantiate a 
claim for service connection based on 
personal assault in accordance with the 
requirements of 38 C.F.R. § 3.304(f)(4).

2.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all of the Veteran's service personnel 
records that are not already incorporated 
into the claims file.  If additional records 
are not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

3.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all of the Veteran's mental health records 
from service.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

4.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

5.  Then, the Veteran should be scheduled for 
an appropriate VA psychiatric examination.  
It is imperative that the claims folder be 
reviewed in conjunction with the examination.  
Any medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly reported.

The examiner should clearly report all 
psychiatric disabilities found to be present.  

After examining the Veteran and reviewing the 
claims file (to include service records), the 
examiner should respond to the following:

     a)  is there evidence of behavioral 
changes during service to suggest that the 
claimed personnel assault occurred?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that any 
current acquired psychiatric disorder(s) 
was/were manifested during the Veteran's 
active duty service?  If so, please clearly 
identify such current psychiatric 
disorder(s). 

     c)  )  Is it at least as likely as not 
(a 50% or higher degree of probability) that 
any current acquired psychiatric disorder(s) 
is otherwise causally related to the 
Veteran's active duty service (to include the 
claimed personnel assault)?  If so, please 
clearly identify such current psychiatric 
disorder(s).

The examiner should explain the rationale for 
all opinions expressed. 

6.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

7.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


